Title: From Benjamin Franklin to Thomas Cushing, 10 June 1771
From: Franklin, Benjamin
To: Cushing, Thomas


During Franklin’s correspondence with leading Bostonians over the past year, the gap between his views and theirs had been gradually narrowing; but this letter shows that it had not yet closed. He deplored the exercise of the King’s prerogative through instructions to governors, he denied that Parliament might bind the colonies without their consent, he believed that economic autonomy was within their reach, and he hoped that they would continue to assert their rights. At the same time he tried to calm the excitement in Boston over the issue of officials’ salaries, and on the underlying issue counseled moderation. In one breath he rejected the only bases on which British authority could be exercised; in the next he advised against flouting it, beyond a point, while any hope of settlement remained. That hope was presumably more important to him than logical consistency.
 
Sir,
London, June 10. 1771
I received your Favour of the 30th. of April, a few Days since, with the Newspapers, &c. and am much oblig’d by the Information you as a private Person so kindly give me of the present State of Affairs in your Province. Such a confidential Correspondence between us I most willingly embrace, as I am persuaded it must be often useful in the prudent Conduct of our publick Interests, to interchange Intelligence that cannot so properly or safely appear in Publick Letters, since nothing written to or from an Assembly can be kept from the knowledge of Adversaries, who may take Advantage of it, to the Prejudice of our Affairs and of the Persons concerned in the Management of them.
The continuing our General Court at Cambridge has always appear’d to me a Measure extreamly impolitic in Government here, as it can tend only to irritate the Members, offend the People in general, and create an Ill Humour that can never be for His Majesty’s Service, or the Benefit of this Nation. For supposing the Province to be ever so great an Offender, this is not a Punishment sufficient to reform by its Severity; it is rather more fitted to affront and provoke. You will therefore hardly understand it, if you do not well know the Character of the present American Secretary, proud, supercilious, extreamly conceited (moderate as they are) of his political Knowledge and Abilities, fond of every one that can stoop to flatter him, and inimical to all that dare tell him disagreable Truths. This Man’s Mandates have been treated with Disrespect in America, his Letters have been criticis’d, his Measures censur’d and despis’d; which has produc’d in him a kind of settled Malice against the Colonies, particularly ours, that would break out into greater Violence, if cooler Heads did not set some Bounds to it. I have indeed good Reason to believe that his Conduct is far from being approved by the King’s other Servants, and that he himself is so generally dislik’d by them, that it is not probable he will continue much longer in his present Station, the general Wish here being to recover (saving only the Dignity of Government) the Good Will of the Colonies, which there is little reason to expect while they are under his wild Administration. Their permitting so long his Excentricities (if I may use such an Expression) is owing, I imagine, rather to the Difficulty of knowing how to dispose of or what to do with a Man of his wrong-headed bustling Industry, who, it is apprehended may be more mischievous out of Administration than in it, than to any kind of personal Regard for him.
All Views or Expectations of drawing any considerable Revenue to this Country from the Colonies, are I believe generally given over, and it seems probable that nothing of that kind will ever again be attempted: But as Foreign Courts appear to have taken great Pleasure in the Prospect of our Disunion, it seems now to be thought necessary, for supporting the National Weight, and the Influence of our Court abroad, that there should be an Appearance as if all was pacified in America; and, as I said before, I think the general Wish is that it may be really so. But then there is an Apprehension, lest a too sudden yielding to all our Claims, should be deem’d the Effect of Weakness, render the British Court contemptible in the Eyes of Foreigners, make us more presumptuous, and promote more extravagant Demands such as could never be granted, and thence still greater Danger of a fatal Rupture. I am thus particular that you may judge whether it will not be prudent in us to indulge the Mother Country in this Concern for her own Honour, so far as may be consistent with the Preservation of our essential Rights, especially as that Honour may in some Cases be of Importance to the General Welfare: And in this View, whether it will not be better gradually to wear off the assum’d Authority of Parliament over America, which we have in too many Instances given countenance to, with our indiscrete Acknowledgement of it in Publick Acts, than by a general open Denial, and Resistance to it, bring on prematurely a Contest, to which, if we are not found equal, that Authority will by the Event be more strongly establish’d; and if we should prove superior, yet by the Division the general Strength of the British Nation must be greatly diminished. I do not venture to advise in this Case, because I see, in this seemingly prudent Course, some Danger of a diminishing Attention to our Rights, instead of a persevering Endeavour to recover and establish them; but I rely a good deal on the growing Knowledge of them among the Americans, and the daily increasing Strength and Importance of that Country to this, which must give such Weight in time to our just Claims, as no selfish Spirit in this Part of the Empire will be able to resist. In the mean time, while we are declining the usurped Authority of Parliament, I wish to see a steady dutiful Attachment to the King and his Family maintained among us; and that however we may be induced for Peacesake, or from a Sense of our present Inability, to submit at present in some Instances to the Exercise of that unjust Authority, we shall continue from time to time to assert our Rights in occasional solemn Resolves and other publick Acts, never yielding them up, and avoiding even the slightest Expressions that seem confirmatory of the Claim that has been set up against them. My Opinion has long been that Parliament had originally no Right to bind us by any kind of Law whatever without our Consent. We have indeed in a manner consented to some of them, at least tacitly: But for the future methinks we should be cautious how we add to those Instances, and never adopt or acknowledge an Act of Parliament but by a formal Law of our own, as your General Assembly I think did in the case of the Act of Parliament relating to the Oaths mention’d in the first Paragraph of your Votes; tho’ as it stands there, it seems as if the Act of Parliament had required those Oaths to be taken by your Members, and was acknowledg’d as of force for that purpose.
I do not at present see the least likelihood of preventing the Grant of Salaries or Pensions from hence to the King’s Officers in America, by any Application in Behalf of the People there. It is look’d on as a strange thing here to object to the King’s paying his own Servants sent among us to do his Business; and they say we should seem to have much more Reason of Complaint if it were requir’d of us to pay them. And the more we urge the Impropriety of their not depending on us for their Support, the more Suspicion it breeds that we are desirous of influencing them to betray the Interests of their Master or of this Nation. Indeed if the Money is rais’d from us against our Wills, the Injustice becomes more evident than where it arises from hence. I do not think, however, that the Effect of these Salaries is likely to be so considerable, either in favour of Government here, or in our Prejudice, as may be generally apprehended. The Love of Money is not a Thing of certain Measure, so as that it may be easily filled and satisfied. Avarice is infinite, and where there is not good Œconomy, no Salary, however large, will prevent Necessity. He that has a fixed, and what others may think a competent Income, is often as much to be byassed by the Expectation of more, as if he had already none at all. If the Colonies should resolve on giving handsome Presents to good Governors at or after their Departure, or to their Children after their Decease, I imagine it might produce even better Effects than our present annual Grants. But the Course probably will soon be, that the Chief Governor to whom the Salary is given, will have Leave to reside in England, a Lieutenant or Deputy will be left to do the Business and live on the Perquisites, which not being thought quite sufficient, his receiving Presents yearly will be wink’d at thro’ the Interest of his Principal, and thus things will get into the old Train, only this Inconvenience remaining, that while by our Folly in consuming the Duty-Articles, the fixed Salary is raised on ourselves without our Consent, we must pay double for the same Service. However, tho’ it may be a hopeless Task while the Duties continue sufficient to pay the Salaries, I shall on all proper Occasions make Representations against this new Mode; and if by the Duties falling short, the Treasury here should be call’d on to pay those Salaries, it is possible they may come to be seen in another Light than at present, and dropt as unnecessary.
I was glad to see that Attention in the General Court to an Improvement of the Militia. A War may happen in which Britain, like Rome of old, may find so much to do for her own Defence, as to be unable to spare Troops or Ships for the Protection of her Colonies: A Minister may arise so little our Friend as to neglect that Protection, or to permit Invasions of our Country, in order to make us cry out for Help, and thereby furnish stronger Pretence for maintaining a Standing Army among us. If we once lose our military Spirit, and supinely depend on an Army of Mercenaries for our Defence, we shall become contemptible, despis’d both by Friends and Enemies, as neither our Friendship nor our Enmity will be deem’d of any Importance. As our Country is not wealthy so as to afford much ready Plunder, the Temptation to a foreign Invasion of us is the less; and I am persuaded that the Name of a numerous well-disciplined Militia, would alone be almost sufficient to prevent any Thoughts of attempting it. And what a Glory would it be for us to send, on any trying Occasion, ready and effectual Aid to our Mother Country!
I have lately been among the Clothing Towns in Yorkshire, and by conversing with the Manufacturers there, am more and more convinced of the natural Impossibility there is that, considering our Increase in America, England should be able much longer to supply us with Cloathing. Necessity therefore, as well as Prudence, will soon induce us to seek Resources in our own Industry; which becoming general among the People, encourag’d by Resolutions of your Court, such as I have the Pleasure of seeing in your late Votes, will do Wonders. Family Manufactures will alone amount to a vast Saving in the Year: And a steady Determination and Custom of buying only of your own Artificers wherever they can supply you, will soon make them more expert in Working, so as to dispatch more Business, while constant Employment enables them to afford their Work still cheaper. The lowness of Provisions with us, compar’d with their daily rising Price here, added to the Freight, Risque and Commissions on the Manufactures of this Country, must give great Advantage to our Workmen, and enable them in time to retain a great deal of Money in the Country, tho’ still Trade enough should remain between us and Britain to render our Friendship of the greatest Importance to this Nation.
I was a Subscriber to a Set of Plates published here, entitled, The Senator’s Remembrancer, a Work encourag’d by many Members of both Houses. Having a spare Copy, I beg your Acceptance of it as a small Mark of my Respect, and send it per Capt. Jarvis. Should it afford to your already well-furnish’d Mind, no useful Hints in the Management of Publick Affairs, it may however be of Service to some young Friend, at least as Copies of fair and elegant Writing.
The Letters I have received from my Friends in Boston, have lately come to hand badly sealed, with no distinct Impression, appearing as if they had been opened, and in a very bungling way closed again. I suspect this may be done by some prying Persons that use the Coffee-house here. I therefore mention it, that you may, if you think fit, send yours under Cover to some Merchant of Character, who would forward them to me more safely. With great and sincere Respect I have the Honour of being, Sir, Your most obedient and most humble Servant,
B Franklin
Honble Thos Cushing Esqr
  (Private)
 
Endorsed: Dr Benj Franklin June 10. 1771